DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-2, 4-13 and 15-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 10722952 to Niskanen. Although the claims at issue are not identical, they are not patentably distinct from each other because the claimed container assembly, method and kit are either anticipated or rendered obvious by Niskanen.
Regarding claim 1, claim 1 of Niskanen anticipates this claim.
NOTE – Line 15 of claim 1 of Niskanen reads ‘a second disposed about…’ This line corresponds to Line 11 of claim 1 from application 16193670. The line from the allowed claim set from 05/01/2020 in application ‘670 reads ‘a second sleeve disposed about… (emphasis added)’ Therefore, although the issued patent is missing this word, the second sleeve is disclosed in Niskanen.
Regarding claim 2
Regarding claim 4, claim 2 of Niskanen anticipates this claim.
Regarding claim 5, claim 3 of Niskanen anticipates this claim.
Regarding claim 6, claim 4 of Niskanen anticipates this claim.
Regarding claim 7, claim 5 of Niskanen anticipates this claim.
Regarding claim 8, claim 6 of Niskanen anticipates this claim.
Regarding claim 9, claim 7 of Niskanen anticipates this claim.
Regarding claim 10, claim 8 of Niskanen anticipates this claim.
Regarding claim 11, claim 9 of Niskanen anticipates this claim.
Regarding claim 12, claim 10 of Niskanen anticipates this claim.
Regarding claim 13, claim 12 of Niskanen, while claiming a method of drilling a hole in ‘a wall’, still anticipates or renders obvious the claim of drilling a hole in ‘an electrical panel wall’.
Regarding claim 15, claim 13 of Niskanen anticipates this claim.
Regarding claim 16, claim 14 of Niskanen anticipates this claim.
Regarding claim 17, claim 15 of Niskanen anticipates this claim.
Regarding claim 18, claim 18 of Niskanen anticipates this claim.
Response to Arguments
Applicant’s arguments, see remarks, filed 01/26/2022, with respect to the 35 U.S.C. 102 and 103 rejections of claims 1-20 have been fully considered and are persuasive. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alan Snyder whose telephone number is (571)272-4603. The examiner can normally be reached M-R 7:00a - 5:00p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boyer Ashley can be reached on 571-272-4502. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/Alan Snyder/Primary Examiner, Art Unit 3722